    AO 450 (Rev. 11/11) Judgment in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                      for the_                                         FILED IN THE
                                                                                                                   U.S. DISTRICT COURT
                                                         Eastern District of Washington                      EASTERN DISTRICT OF WASHINGTON


                        ELENA MARKHAM,
                                                                                                                  Jul 06, 2021
                                                                         )                                         SEAN F. MCAVOY, CLERK
                                 Plaintiff                               )
                                    v.                                   )       Civil Action No. 2:21-cv-00105-SMJ
PROVIDENCE SACRED HEART MEDICAL CENTER, the birthing place &
all employees; PROVIDENCE PSYCHIATRY SACRED HEART MEDICAL
                                                                         )
   CENTER, all employees; PROVIDENCE SACRED HEART MEDICAL                )
 CENTER SECURITY AND POLICE, all employees; and SACRED HEART
   MEDICAL CENTER, CP&P-IV-A-9-100, CPS, DCYF & all employees,
                                Defendant
                                                 JUDGMENT IN A CIVIL ACTION
    The court has ordered that (check one):

    ’ the plaintiff (name)                                                                                        recover from the
    defendant (name)                                                                                                 the amount of
                                                                                dollars ($              ), which includes prejudgment
    interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

    ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                     recover costs from the plaintiff (name)
                                              .

    ✔ other: This case is DISMISSED WITHOUT PREJUDICE for failure to state a claim under 28 U.S.C. § 1915(e)(2).
    ’




    This action was (check one):
    ’ tried by a jury with Judge                                                                         presiding, and the jury has
    rendered a verdict.

    ’ tried by Judge                                                                          without a jury and the above decision
    was reached.

   ✔
   ’ decided by Judge                        SALVADOR MENDOZA, JR.




    Date: 07/06/2021                                                           CLERK OF COURT

                                                                                SEAN F. McAVOY

                                                                                s/ Mishani Jack-Gonzalez
                                                                                              (By) Deputy Clerk

                                                                                 Mishani Jack-Gonzalez
